FILED
                            NOT FOR PUBLICATION                             FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10243

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00118-RLH

  v.
                                                 MEMORANDUM *
CLIFFORD JAMES SCHUETT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Clifford James Schuett appeals from the 42-month sentence imposed

following his guilty-plea conviction for threatening to kill or cause damage by

explosive, a violation of 18 U.S.C. § 844(e). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Schuett contends that his sentence is substantively unreasonable given his

criminal history and his motivation for committing the offense. In light of the

totality of the circumstances and the factors set forth in 18 U.S.C. § 3553(a),

particularly the need for the sentence to reflect the seriousness of the crime and to

protect the public, the district court’s sentence is not substantively unreasonable.

See United States v. Carty, 520 F.3d 984, 993-94 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                      10-10243